989 A.2d 254 (2010)
201 N.J. 159
In the Matter of Michael L. BLOCK, an Attorney at Law.
D-45 September Term 2009, 065223.
Supreme Court of New Jersey.
February 17, 2010.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 09-244, concluding that MICHAEL L. BLOCK of VOORHEES, who was admitted to the bar of this State in 1990, and who has been suspended from practice since March 21, 2007, should be suspended from the practice of law for a period of six months for violating RPC 1.1(a) (gross neglect), RPC 1.3 (lack of diligence), RPC 1.5(b) (failure to set forth basis of fee in writing), RPC 1.16(d) (failure to protect client's interests upon termination of representation), RPC 8.1(b) (failure to cooperate with ethics authorities), RPC 8.4(d) (conduct prejudicial to the administration of justice), and Rule 1:20-20(b)(10) (failure to timely file affidavit of compliance);
And the Disciplinary Review Board having further concluded that prior to reinstatement to practice, respondent should be required to submit proof of his fitness to practice and that on reinstatement, he should be supervised in his practice for a period of two years;
And good cause appearing;
It is ORDERED that MICHAEL L. BLOCK is suspended from the practice of law for a period of six months and until the further Order of the Court, effective immediately; and it is further
ORDERED that prior to reinstatement to practice, respondent shall submit to the Office of Attorney Ethics proof of his fitness to practice law as attested to by a *255 mental health professional approved by the Office of Attorney Ethics; and it is further
ORDERED that following reinstatement to practice, respondent shall practice law under the supervision of a practicing attorney approved by the Office of Attorney Ethics for a period of two years and until the further Order of the Court; and it is further
ORDERED that respondent continue to comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that pursuant to Rule 1:20-20(c), respondent's failure to comply with the Affidavit of Compliance requirement of Rule 1:20-20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent's petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(c); and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.